Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Camwell et al (‘228) in view of Merino (‘338).
	Camwell discloses (Fig. 6) a system that includes a first transceiver (30) in a formation, a second transceiver (50) in the formation, and a third transceiver in the formation (54), the second transceiver (50) positioned between the first (30) and third transceivers (54). The first transceiver (30) transmits data packets (42, 52, 70) addressed to the second transceiver (50), the third transceiver (54) receives the data packets (42, 52, 70) and, the third transceiver (54) transmits the data packets (56, 72) received from the first transceiver (30).
	The difference between claim 10 and Camwell et al is the limitation that the third transceiver “transmits the data packets targeted to the second transceiver if the data packets targeted to the second transceiver have not been received by the third transceiver from the second transceiver within a predetermined amount of time”.
m+2) transmits the signals targeted to the second transceiver (25m+1) if the signals targeted to the second transceiver have not been received by the third transceiver from the second transceiver within a predetermined amount of time.
	In view of Merino, it would have been obvious to one of ordinary skill in the art to optimize the paths for data packets of Camwell et al so that the third transceiver transmits the data packets targeted to the second transceiver if the data packets targeted to the second transceiver have not been received by the third transceiver from the second transceiver within a predetermined amount of time.  Claim 10 is so rejected.

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Camwell et al (‘228) in view of Merino (‘338), as applied to claim 10 above, and further in view of the PG-Publication to Chen et al (‘716).
 	Per claim 13, Chen et al teaches that main and auxiliary addresses and full duplex modes of communication are well known and established elements and protocols in multi-transceiver wireless communication protocols such that it would have been obvious to one of ordinary skill in the art to have further modified Camwell et al’s system to include such well-known and established elements or protocols.

Allowable Subject Matter
6.	Claims 1-6, 8, 9, 14-17, 19 and 20 are allowed.

s 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive.
	Specifically, Applicant’s argue that Merino does not disclose transmitting data packets but rather disclose transmitting wireless signals.  However, it is pointed out that the primary reference to Camwell et al does disclose transmitting data packets and Merino was applied merely for it’s teaching of path optimization.  
	Applicant next argues that Merino does not disclose a third transceiver receiving data packets targeted to a second transceiver from the second transceiver.  Again, it is pointed out that Camwell et al does disclose first, second and thirds transceivers transmitting and receiving data packets. Merino was applied merely for its teaching of path optimization.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl